                                                                                     USDC SDNY
                                                                                     DOCUMENT
                                                                                     ELECTRONICALLY FILED
                               TALKIN, MUCCIGROSSO           &   ROBERTS,     L.L.P. DOC #:
                                                 ATTORNEYS AT LAW
                                            40 EXCHANGE PLACE
                                                                                     DATE FILED: 02/21/2020
                                                18THFLOOR
                                          NEW YORK, NEW YORK 10005

                                                 (212) 482-0007 PHONE
                                                   (212) 482-1303 FAX
                                                  WWW. TALKINLAW.COM
                                              EMAIL: INFO@TALKINLAW.COM




   MARYLAND OFFICE:                                                                            NEW JERSEY OFFICE:
5100 DORSEY HALL DRIVE                                                                            2500 PLAZA 5
       SUITE 100                                                                          HARBORSIDE FINANCIAL CENTER
ELLICOTT CITY, MD 21042                                                                       JERSEY CITY, NJ 07311

     410-964-0300                                                                                201-342-6665

      VIAECF
                                                              February 20, 2020

      Hon. Lorna G. Schofield
      United States District Judge
      Southern District of New York
      40 Centre Street
      New York, NY 10007

                              RE:    United States v. Sohrab Sharma, et. al.
                                     18 Cr. 340
      Dear Judge Schofield:

              I am one of the attorneys who represent the defendant Sohrab Sharma with in the above-
      referenced indictment and submit this letter jointly on behalf of the defendants. I write to request
      a brief extension of the time to file the defendants' opposition to the government's motion to
      apply the crime-fraud exception to various attorney-client communications which is currently
      due on February 21, 2020.

              The government filed this 61 page motion under seal on January 31, 2020 with
      approximately 600 pages of exhibits. Due to the sheer volume of this motion and the issues
      presented, the defendants need additional time to respond. Accordingly, the defendants would
      request until February 25, 2020. I have spoken to the government regarding this request, and the
      government consents to this application. The government would have one week to reply which
      would be March 3, 2020.

               Thank you for your consideration in this matter.

                                                              Re     ctfully sub itted,


     Application GRANTED. Defendants shall file their opposition to the Government's motion to apply the
     crime-fraud exception by February 25, 2020. The Government shall file their reply in support of the
     motion, if any, by March 3, 2020.

     Dated: February 21, 2020
            New York, New York
